Case: 20-30534     Document: 00515861532         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-30534                       May 13, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Shawndrika Lawrence,

                                                           Plaintiff—Appellant,

                                       versus

   Center Properties, L.L.C.; State Farm Fire and
   Casualty; St. Bernard Parish Government; ReMax Real
   Estate Partners; Gerald Miller; Anthony Vo,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                               No. 2:20-CV-247


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Shawndrika Lawrence appeals the district court’s
   dismissal of her lawsuit arising out of an allegedly defective apartment she



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30534      Document: 00515861532          Page: 2   Date Filed: 05/13/2021




                                    No. 20-30534


   leased in 2014. Because Lawrence filed this lawsuit after the limitations
   periods had lapsed on each of her claims, we affirm.
                                         I.
          This case involves a housing dispute. In November 2014, Lawrence
   moved into an apartment in Chalmette, Louisiana, owned by Defendant-
   Appellee Center Properties, L.L.C. Lawrence used a St. Bernard Parish
   Housing Choice Voucher and a Housing and Urban Development (“HUD”)
   contract to lease the property. Gerald Miller, an employee of Defendant-
   Appellee ReMax Real Estate Partners, acted as the leasing agent and property
   manager. The property initially passed inspection from a St. Bernard Parish
   inspector.
          After moving into the property, Lawrence discovered mold, water
   damage, and a faulty shower, so she asked Miller to take action to abate the
   issues. Lawrence alleges that Miller took no action to repair the property. At
   Lawrence’s request, a St. Bernard Parish employee re-inspected the property
   and discovered abundant black mold. Lawrence alleges that she sent a sample
   of the mold to “a mold testing company,” which concluded that the mold
   could her harmful to her respiratory health. Despite two failed inspections
   and Lawrence’s repeated request for repair, ReMax took no action to abate
   the mold.
          In April 2015, Lawrence was served with a notice of eviction for failure
   to pay rent. ROA.456. The notice stated that Lawrence owed $2,112 in late
   rent, and that she had five days to either make the payment or vacate the unit.
   In May 2015, ReMax obtained a court order evicting Lawrence.
          On April 13, 2016, Lawrence, with counsel from Southeast Louisiana
   Legal Services, “filed a petition for damages and Attorney fees in the 34th
   District Court of Louisiana against Center Properties.” Lawrence avers that
   her attorney did not diligently represent her and “allowed Center Properties




                                         2
Case: 20-30534      Document: 00515861532          Page: 3    Date Filed: 05/13/2021




                                    No. 20-30534


   to submit false evidence” regarding a signed lease. After Lawrence
   terminated counsel and proceeded pro se, the case appears to have
   languished for at least two years as Lawrence sought unsuccessfully to
   remove the case to federal court and add several federal claims. Lawrence
   then voluntarily dismissed the complaint on January 14, 2020, stating that
   her prior counsel had not sued “all real parties in interest.” Lawrence then
   brought this case in federal court on January 22, 2020, asserting several
   claims including breach of warranty of habitability, failure to return her
   security deposit, unfair trade practices, unjust enrichment, “state-created
   danger,” and violations of the Fair Housing Act and the Civil Rights Act of
   1964.
           The district court dismissed the complaint. It concluded that each of
   Lawrence’s federal claims are time-barred, and that her state litigation did
   not toll the statute of limitations under Louisiana law. The district court then
   declined to exercise supplemental jurisdiction over Lawrence’s state law
   claims. Lawrence timely appealed to this court. However, Lawrence
   mistakenly omitted all argument from her principal brief. The court is
   therefore left without operative briefing from Lawrence. However, it is clear
   that the district court did not err in concluding that Lawrence’s federal
   claims are time-barred, and we therefore affirm.
                                         II.
           Lawrence alleges violations of four federal statutes: (1) the Federal
   Fair Housing Act (“FHA”), (2) The Americans with Disabilities Act
   (“ADA”), (3) the Housing and Community Development Act of 1974
   (“HCDA”), and (4) the Rehabilitation Act. The FHA contains a two-year
   statute of limitations which beings to run “after the occurrence or
   termination of an alleged discriminatory housing practice.”42 U.S.C.
   § 3613(a)(1)(A). The remaining statutes do not specify any limitations




                                          3
Case: 20-30534      Document: 00515861532          Page: 4    Date Filed: 05/13/2021




                                    No. 20-30534


   periods. “When a federal statute does not contain a limitations period . . . the
   settled practice is to borrow an ‘appropriate’ statute of limitations from state
   law.” King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 758 (5th Cir.
   2015). Under Louisiana law, personal injury claims are subject to a one-year
   limitations period. LA. CIV. CODE art 3492 (“Delictual actions are subject to
   a liberative prescription of one year.”); Id. cmt. (b) (“The notion of delictual
   liability includes: intentional misconduct, negligence, abuse of right, and
   liability without negligence.”). The prescriptive period begins from the date
   injury or damage is sustained. LA. CIV. CODE art 3492. Damage is considered
   to have been sustained when the plaintiff reasonably should be aware of
   enough facts to support a cause of action. See, e.g., Williams v. Sewerage &
   Water Bd. of New Orleans, 611 So. 2d 1383, 1386 (La. 1993). A district court
   may sua sponte dismiss a complaint as frivolous on statute-of-limitations
   grounds if it is clear from the face of a complaint that the claims asserted are
   time-barred. Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994).
          The events giving rise to these claims—Lawrence’s living in a home
   with a dangerous defect that the defendants refused to repair—happened in
   2014 and 2015. Lawrence moved into the apartment on November 10, 2014,
   and she was evicted from the apartment on May 20, 2015. Because Lawrence
   does not allege that any of her claims arise out of events that happened after
   her eviction, the limitations period on Lawrence’s claims began to run, at the
   latest, on May 20, 2015. Accordingly, the limitations period for Lawrence’s
   FHA claim lapsed on May 20, 2017, and the limitations period for
   Lawrence’s ADA, HCDA, and Rehabilitation Act claims lapsed and May 20,
   2016. Lawrence filed this lawsuit on January 22, 2020, well after these
   deadlines. Further, Lawrence’s lawsuit in Louisiana state court, which she
   voluntarily dismissed, does not toll the limitations period. Under Louisiana
   law, a plaintiff who voluntarily dismisses a suit loses the advantage of the
   interruption of prescription, and the interruption is considered never to have




                                          4
Case: 20-30534        Document: 00515861532              Page: 5       Date Filed: 05/13/2021




                                         No. 20-30534


   occurred. LA. CIV. CODE art 3463 (“Interruption is considered never to have
   occurred if the plaintiff abandons, voluntarily dismisses the action at any time
   either before the defendant has made any appearance of record or thereafter,
   or fails to prosecute the suit at the trial.”). 1
           AFFIRMED.




           1
            Although Lawrence did not timely submit her principal brief, she primarily argues
   that the district court erred in considering the defendants’ untimely motions to dismiss.
   However, “district courts have broad discretion under Rule 6(b) to expand filing
   deadlines.” U.S. ex rel. Long v. GSDMIdea City, L.L.C., 798 F.3d 265, 275–76 (5th Cir.
   2015). Further, as here, district courts may sua sponte dismiss time-barred claims. Moore v.
   McDonald, 30 F.3d 616, 620 (5th Cir. 1994).




                                                5